DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The claim set and remarks filed on 8/21/2020 are acknowledged.
	Claims 1-34 are cancelled.
	Claims 35-51 are pending.

Terminal Disclaimer
The terminal disclaimers filed on 12/16/2021 and approved on 12/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,624,833 and US Patent 10,799,443 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 35-51 are allowed in view of the search conducted, review of the prosecution history of parent US Patent 10,624,833 and grandparent US Patent 10,799,443, and the approved terminal disclaimers approved on 12/17/2021, and in particular because the claim set filed on 8/21/2020 drawn to a crosslinkable coating composition comprising: ingredient A that has at least two protons that can be activated 
In an updated prior art search and review of the prosecution history of parent US Patent 10,624,833 and grandparent US Patent 10,799,443, examiner identified the closest prior art references Misev et al. (US Pat 8,003,169), Brinkhuis et al. (US Pat 8,962,725 B2), and Chung et al. (US 20090269595 A1) neither individually nor in combination, disclose nor make obvious each of the limitations of the crosslinkable coating composition as claimed. Examiner was unable to identify new prior art references to cure the deficiency of the references above.
 	Further, there is insufficient motivation to combine the prior art previously relied upon individually or in combination to teach or make obvious each of the limitations of the claimed invention.
	Therefore, the claimed invention is novel and unobvious over the prior art of record. 



Comments
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 35-51 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.